PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Raghoottama Pandurangi
Application No. 15/749,225
Filed: January 31, 2018
For: COMPOSITIONS AND METHODS FOR SENSITIZING LOW RESPONSIVE TUMMORS TO CANCER THERAPY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 26, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Raghavan Rajagopalan appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of January 22, 2021, which set a shortened statutory period for reply of three months. A three (3) months extension of time under 37 CFR 1.136(a) was filed July 13, 2021. Accordingly, the application became abandoned on July 23, 2021.  A Notice of Abandonment was mailed August 31, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680, and the submission required by 37 CFR 1.114; (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 1643 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

All inquiries concerning the status of the examination of the application should be directed to Technology Center 1600 at (571) 272-1600.

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581. 




/JOANNE L BURKE/Lead Paralegal Specialist, OPET